Citation Nr: 1702074	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  14-31 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for neurologic disability of the bilateral lower extremities, to include peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from February 1971 to April 1972, which included service in the Republic of Vietnam from August 1971 to April 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in September 2015.  A transcript of this hearing is of record.


FINDINGS OF FACT

The competent and credible evidence of record reflects it is at least as likely as not the Veteran developed peripheral neuropathy of the lower extremities as a result of his active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for peripheral neuropathy of the bilateral lower extremities are met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Veteran has essentially contended, to include at his September 2015 hearing, that he developed neurologic disability of the bilateral lower extremities due to Agent Orange exposure while on active duty in the Republic of Vietnam.  He also testified that he developed problems with his legs within the first post-service year, but acknowledged he did not seek medical treatment for such until at least the 1990s.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Here, as already noted, the Veteran had active service in the Republic of Vietnam during the Vietnam War Era.  As such, he is presumed to have been exposed to herbicides at that time.  38 U.S.C.A. § 1116.  If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases such as early onset peripheral neuropathy shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  For early-onset peripheral neuropathy, the disability must become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection.   For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(i).  Agent Orange is generally considered a herbicide agent and will be so considered in this decision.  

In this case, the Board observes that there does not appear to be competent medical evidence diagnosing the Veteran with peripheral neuropathy until years after his separation from service.  The Board also notes that his neurologic system was evaluated as normal on his April 1972 separation examination; and no neurologic deficit was found on a September 1972 VA examination.  

Despite the foregoing, the Board reiterates the Veteran testified that he did develop problems in his legs within the first post-service year, and the aforementioned medical evidence does not explicitly refute his testimony.  Moreover, the Board finds he is competent to describe such symptomatology, and that his testimony on this matter is credible to include his reasons for not seeking medical treatment for such until at least the 1990s.  In addition, he submitted a supporting lay statement from his brother dated in September 2015 who attests to the Veteran experiencing heaviness and numbness in his legs after his separation from service.  As such, it appears the record contains competent and credible evidence the Veteran developed symptomatology of the lower extremities within his first post-service year which was ultimately diagnosed as peripheral neuropathy.  Thus, the record does appear to contain evidence indicative of early onset peripheral neuropathy for the purposes of 38 C.F.R. §§ 3.307, 3.309(e).

The Board further notes a March 2011 private medical statement from a Dr. J.S. includes an opinion relating the etiology of the Veteran's current peripheral neuropathy to in-service Agent Orange exposure.  As Dr. J.S. noted the Veteran had been his patient for many years, the Board finds that he would be familiar with the Veteran's medical history.  Moreover, no competent medical opinion appears to be of record which explicitly refutes Dr. J.S. on this matter.

The Board also notes that the law mandates resolving all reasonable doubt in favor of a claimant, to include issues of service origin.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.   In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."

For these reasons, the Board finds that the competent and credible evidence of record reflects it is at least as likely as not the Veteran developed peripheral neuropathy of the lower extremities as a result of his active service.  Therefore, service connection is warranted for this disability.


ORDER

Service connection for peripheral neuropathy of the right lower extremity is granted.

Service connection for peripheral neuropathy of the left lower extremity is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


